DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of August 12, 2022, in response to the Office Action of May 13, 2022, are acknowledged.

Response to Arguments
	Unexpected results have not been alleged.  As such, the examiner is determining whether the prior art in combination establishes a prima facie showing.
	Applicant argues that Farr does not teach or suggest 15 mg to 30 mg meloxicam.  Further, Applicant argues that Farr refers to thousands of possible combinations.
	The examiner notes that Farr is used in combination with other references.  The rejection is based on the teachings of the prior art as a whole.  Farr teaches rizatriptan for oral administration to treat migraine.  Rizatriptan is preferred and is listed in prior art claim 4 as one of only 5 drugs for treatment of migraine.  Further, Aubé teaches 10 mg rizatriptan benzoate is safe and effective in the treatment of acute migraine headaches.
	Cooper teaches meloxicam formulations for treating migraine.  More particularly, Cooper teaches 7.5 mg tablets of meloxicam.  Cooper also explains that meloxicam is currently available in 7.5 mg and 15 mg tablets. See par. 17.  The pharmacokinetics in the range of 7.5 mg to 15 mg is dose-proportional.  The rate or extent of absorption is not affected by multiple dose administration.
	As such, rizatriptan is taught to treat migraine at the claimed dosage and meloxicam is taught to treat migraine at a dosage that falls within the newly amended claimed dosage.  While Farr does teach many combinations with rizatriptan, the combination of references teaches both rizatriptan and meloxicam as treatments for migraine.  Cooper explains that 15 mg tablets of meloxicam is already marketed for treating migraine.
	As such, the rejections of record are maintained.

Status of the Claims
Claims 1-25 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Farr et al., (US2011/0118189), in view of Cooper et al., (US2004/0229038), and in view of Aubé et al., “Effectiveness and Safety of Rizatriptan Benzoate 10 mg in the Treatment of Migraine Headaches,” Clinical Medicine Insights: Therapeutics 2010:2 567-576.
Farr teaches treating a migraine by administering a fast pain relieving agent and a longer term pain relieving agent, wherein the first agent is rizatriptan and the second agent is a Cox-2 inhibitor, including meloxicam. See prior art claims.  Rizatriptan is available as an oral drug. See par. 14.  The invention can be administered oral delivery. See par. 54.  The invention will treat two or more of: pain, aura, nausea, and vomiting. See par. 51.  The combination can treat aura, as well as visual changes, such as bright lights, distortions, tunnel vision, and others. See par. 106.  Symptoms include aura, depression, and others.  Rizatriptan is a preferred 5-HT1 agonist.  Farr references US2004/0162333A1 for teaching taste masked (i.e., oral) microparticles containing 5-HT for rapid absorption.  This is interpreted to mean that Rizatriptan can be administered orally for rapid absorption. See par. 14.  A first drug is taught to alleviate pain within 10 minutes and a second drug is taught to alleviate pain for 48 hours or more. See par. 46.  The formulation can be combined and include a biphasic release, wherein the drugs have a same or different release profile. See par. 47.  In one embodiment, the rapid acting drug and rapid acting drug are triptans. See par. 61.  The invention can be carried out through any route of delivery. See par. 63.  Migraine is known to have photophobia and phonophobia as accompanying symptoms, in addition to moderate to severe pain, nausea, and vomiting. See par. 102. 
Cooper teaches compositions comprising nanoparticulate meloxicam, which surprisingly exhibit superior Tmax profiles as compared to conventional forms. See par. 25.  The formulations can be used to treat pain, such as migraine headaches, among others. See par. 30.  Cooper is designed to address the need for a fast onset oral dosage form for treating migraine. See par. 21.  Nanoparticulate formulations can be prepared for oral administration. See par. 44.  Combinations using a second drug can be formulated. See par. 45.  The multiple APIs can have separate Tmax and pharmacokinetic profiles for fast pain relief and longer pain relief, or other dual-release. See par. 47.  The Tmax of a dose of 7.5 mg oral meloxicam can be less than 2 hours to less than 30 minutes. See par. 53.  Cooper teaches meloxicam formulations for treating migraine.  More particularly, Cooper teaches 7.5 mg tablets of meloxicam.  Cooper also explains that meloxicam is currently available in 7.5 mg and 15 mg tablets. See par. 17.  Further, the pharmacokinetics in the range of 7.5 mg to 15 mg is dose-proportional.  The rate or extent of absorption is not affected by multiple dose administration.
Aubé teaches 10 mg rizatriptan benzoate is safe and effective in the treatment of acute migraine headaches.  Pain severity decreased in most subjects completely within 2 hours of onset.  Rizatriptan is a first-line treatment for moderate to severe migraines and is rapidly absorbed and highly bioavailable after oral administration.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The degree of pain reduction is a product of the dosage administered of each agent and the subject population.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to combine the teachings of Farr, Cooper, and Aubé to arrive at the claimed methods.  One would be motivated to do so because rizatriptan and meloxicam at the claimed dosages are taught for use in treating depression, migraine, aura, nausea, and visual conditions including phonophobia and photophobia by oral administration.  Further, the dosages claimed of each API are optimizable known result-effective variables.  Even further, the use of multi-phasic release of two agents wherein the agents release rapidly or at different times (i.e., one long lasting and one fast acting) is also taught.  Finally, pain is taught to be relieved rapidly and for long periods of time and compositions for treating migraine are taught for meloxicam to have a Tmax that is less than 2 hrs and less than 30 minutes.  Thus, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Pat. Nos. and claims. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed to a combination of meloxicam and rizatriptan for the treatment of pain, aura, or migraine-associated symptoms.  The claims below do not require a bicarbonate and cyclodextrin.
1. 11,266,657 (clams 1-26);
2. 11,331,323 (claims 1-18); and
3. 11,369,684 (claims 1-24).

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending Application Nos. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each directed to a combination of meloxicam and rizatriptan for the treatment of pain, aura, or migraine-associated symptoms. The claims below do not require a bicarbonate and cyclodextrin.
1. 17/677,906 (claims 1-30); and
2. 17/678,495 (claims 1, 3-6, 8, 9, and 11-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628